Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance: The present invention  is directed to a multi-tone communication system. Each independent has uniquely distinct feature “A multi-tone signal demodulation device, comprising: a sound receiving module configured to receive a multi-tone signal; a data processor configured to process the multi-tone signal to obtain at least two pieces of tone data of the multi-tone signal, and determine whether frequency drifts of 5the at least two pieces of tone data are the same, and when the frequency drifts of the at least two pieces of tone data are the same, the data processor decodes the at least two pieces of tone data, to generate an execution command; and a controller configured to execute the execution command.” in combination with the manner claimed.  The closed prior art(s) Bannasch et al. [US 6,985,749] teaches a method and devices for transmitting and receiving information, and mentions that an information signal is attached to a carrier wave, whose frequency is continuously changed to form at least two carrier sweeps in a preset time interval, wherein the carrier wave is transmitted as a transmission signal without transmission of a reference signal, the frequency characteristic of the carrier sweeps with respect to frequency position, rise and form of the change in the carrier frequency from carrier sweep to carrier sweep is adapted to different transmission conditions or objects, wherein each carrier sweep carries one or more information units or bits.  However, Bannasch fails to specifically discloses that the demodulator determines that whether the frequency drifts of at least two pieces of tone data are the same, the data processor decodes the pieces of tone data.  Osumi et al. [US 2010/0213924] discloses a measurement of multi-tone signal, and further teaches The measuring section 24 of the third modification further includes a gain calculating section 90. The gain .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962. The examiner can normally be reached Monday-Friday 9:45-6:15 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON M TANG/Examiner, Art Unit 2685                        

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685